Citation Nr: 1535403	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-19 481	)	DATE
	 )
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, C.M.L.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A hearing before the undersigned Veterans Law Judge was held at the RO in April 2014.  A transcript of the hearing has been obtained and associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

In March 2015, the Board found that the May 2012 VA opinion was inadequate.  The Board noted that the VA examiner's rationale focused on the absence of bilateral hearing loss in service treatment records, without further discussion to include explaining the effects of the Veteran's in-service noise exposure, post-service occupational/recreational noise exposure, the treatment for acoustic neuroma, and his lay statements, etc.  The Board also noted that the Veteran testified at the April 2014 Board hearing that he did not have any recreational or occupational noise exposure.  Therefore, based on the foregoing, the Board determined that clarification was needed regarding the etiology of any current bilateral hearing loss, including a discussion of the effects of any in-service noise exposure.  See Hensley  v. Brown, 5 Vet. App. 155 (1993).

Therefore, pursuant to the March 2015 Board remand, the Veteran was afforded a VA audiological examination in May 2015.  Upon examination, the Veteran was diagnosed with bilateral sensorineural impairment, mild to severe in the right ear and profound in the left ear.  The VA examiner stated that the discharge audiogram of 1965 indicated normal hearing status bilaterally with no significant threshold shifts compared with an induction audiogram in 1962.  The VA examiner noted that both audiograms were corrected for ASA/ANSI differences.  Therefore, the VA examiner determined that:

[G]iven normal hearing status at discharge with no significant threshold shifts in either ear, the hearing impairment observed today was not associated with military noise exposure.  There is no such condition as delayed onset hearing impairment.  Left hearing status (no response to pure tone and speech stimuli) was the result of acoustic tumor and surgical removal of the tumor in 2005.  Acoustic tumors are not caused by noise exposure or military duty.

The Veteran's representative argued in a July 2015 Post-Remand Brief that the determination of the May 2015 VA examination was inadequate.  First, the representative stated that the VA examiner's conclusion that there was no condition as delayed onset hearing impairment lacked an explanation or discussion how this conclusion was made.  Second, the representative contended that the VA examiner failed to discuss the presence of a significant improvement in hearing between induction and separation, despite the Veteran's exposure to acoustic trauma.  The representative stated that clarification, including an opinion on whether the significant improvement following the exposure to acoustic trauma implies that the separation examination resulted from a test/retest reliability issue, was needed.  

Here, the Board agrees with the Veteran's representative that the May 2015 VA examiner's rationale focused on the bilateral normal hearing status, without further discussion to include explaining the effects of the Veteran's in-service noise exposure, post-service occupational noise exposure, and his lay statements, etc.  In addition, the VA examiner did not discuss the improvement in the Veteran's hearing from induction to separation and as the Veteran's representative contends, the reliability of such findings.  Based on the foregoing, clarification is needed regarding the etiology of any current bilateral hearing loss, including a discussion of the effects of any in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board finds this VA examination is inadequate and an addendum is necessary.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Since the May 2015 VA examination did not sufficiently comply with the instruction of the March 2015 remand, the AOJ must either obtain an addendum report from the earlier examiner or take other appropriate action.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The claims file should be returned to the VA examiner who conducted the May 2015 VA audiological examination (or if unavailable, to another appropriate VA reviewer).  In an addendum, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including inservice noise exposure. 

In providing this opinion, the VA examiner should acknowledge the Veteran's in-service exposure to acoustic trauma, his lay statements, and his complete post-service history of noise exposure, including during his employment.  The VA examiner is asked to address whether the significant improvement following the exposure to acoustic trauma implies that the separation examination resulted from a test/retest reliability issue.

It is noted that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current bilateral hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The claims file should be provided to the VA examiner for review in conjunction with the examination and such should be acknowledged.  All additional appropriate testing should be accomplished if necessary and all findings and conclusions should be set forth in a legible report. 

All opinions expressed by the VA examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinion cannot be provided without resort to speculation, the VA examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Upon completion of the addendum, review the VA examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action.  38 C.F.R. § 4.2.

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claim, considering all applicable laws and regulations.  The AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

